Order reversed, with ten dollars costs and disbursements, upon the ground that the moving papers are defective in not setting forth any facts showing that defendant has a meritorious defense. Leave, however, is granted to the defendant to renew the motion at Special Term upon additional affidavits setting forth such facts, with the suggestion that, if the motion should there be granted, it should be upon terms that the defendant pay the taxable costs included in the judgment. Jenks, P. J., Thomas, Mills and Rich, JJ., concurred; Carr, J., not voting.